PROCESS FOR PRODUCING GRAPHENE/SILICON NANOWIRE HYBRID MATERIAL FOR A LITHIUM-ION BATTERY

Primary Examiner: Gary Harris 		Art Unit: 1727       July 22, 2021
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 01/22/2019 & 04/29/2021 were considered by the examiner.

Drawings
3.	The drawings were received on 01/14/2019.  These drawings are acceptable.

Election/Restrictions
4.	Applicant’s election of Group lB (Claims 1, 2, 6 & 11) is acknowledged.  Claims 3-5, 7-10 & 12-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/14/2021.  The election restriction is made FINAL.



Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 2, 6 & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. US 2016/0285084.
 	As to Claim 1, Fang discloses a process for producing a silicon (Si) nanowire/graphene hybrid material (see abstract and title) as a lithium-ion battery anode active material [0005].  Said process comprising: 
(A) Preparing a mixture of catalyst metal-coated Si particles [0018], graphene sheets (see figure 4A).  Wherein said Si particles have a particle diameter from 50 nm to 50 microns [0013] and said catalyst metal is in a form of nanoparticles having a diameter from 0.5 nm to 100 nm [0013] or a thin coating having a thickness from 0.5 nm to 100 nm deposited on surfaces of said Si particles and optionally on surfaces of graphene sheets [0013], and wherein said Si particles contain pure Si having at least 99.9% by weight of Si element or a Si alloy or mixture having from 70% to 99.9% by weight of Si therein [0016].
(B) Exposing said mixture to a high temperature environment, including a temperature from 1000
Wherein said Si nanowires have a diameter from 2 nm to 100 nm, a length from 50 nm to 20 microns [0013], and a length-to-diameter aspect ratio of at least 5 and said Si nanowires are in an amount from 0.5% to 99% by weight based on the total weight of said graphene and said Si nanowires combined [0005, 0013 & 0045] (see figures. 
(C) Operating a mechanical breaking means to produce said Si nanowire/graphene hybrid material in a powder mass form (see examples for instance example 10 [0131], See figures 1B, 4A & 4B).
 	As to Claim 2, Fang discloses the process of claim 1, wherein said step (A) of preparing said mixture is conducted by (a) dispersing said catalyst metal-coated Si particles, graphene sheets, in a liquid medium to form a graphene/Si dispersion [0019-0020].
(b) Dispensing and depositing said graphene/Si dispersion onto a surface of a supporting substrate to form a wet layer of graphene/Si mixture and partially or completely removing said liquid medium from the wet layer of graphene/Si mixture to form a dried layer of said mixture [0019-0022].
 	As to Claim 6, Fang discloses the process of claim 2, wherein said dispensing and depositing procedure includes subjecting said graphene/silicon dispersion to an orientation-inducing stress (see figure 4B, [0080, 0102]).
 	As to Claim 11, Fang discloses the process of claim 2, wherein the layer of graphene foam-protected Si nanowires is made into a continuous-length roll sheet form having a thickness from 1 micron to 200 mm [0100and a length of at least 1 meter long [0045, 0088, 0123 & 0127].
6.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727                                                                                                                                                                                                        	
		

	.